Name: 94/743/EC: Council Decision of 10 November 1994 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 July 1994 to 30 June 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Decision
 Subject Matter: Africa;  fisheries;  international affairs;  European construction
 Date Published: 1994-11-18

 Avis juridique important|31994D074394/743/EC: Council Decision of 10 November 1994 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period 1 July 1994 to 30 June 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea Official Journal L 297 , 18/11/1994 P. 0031 - 0031 Finnish special edition: Chapter 4 Volume 6 P. 0142 Swedish special edition: Chapter 4 Volume 6 P. 0142 COUNCIL DECISION of 10 November 1994 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period 1 July 1994 to 30 June 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea (94/743/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off Equatorial Guinea (1), Having regard to the proposal from the Commission, Whereas the Community and the Republic of Equatorial Guinea held negotiations to determine the amendments or additions to be made to the abovementioned Agreement on the expiry of the application period of the Protocol to the Agreement; Whereas, as a result of those negotiations, a new Protocol was initialled on 30 June 1994; Whereas the Protocol provides Community fishermen with fishing opportunities in waters over which the Republic of Equatorial Guinea has sovereignty from 1 July 1994 to 30 June 1997; Whereas, in order to avoid any longer interruption in the fishing activities of Community vessels, the new Protocol should be applied as soon as possible; whereas for this reason the two Parties have initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from 1 July 1994; whereas that Agreement should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period 1 July 1994 to 30 June 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea is hereby approved on behalf of the Community. The text of the Agreement in the form of an exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement (in the form of an exchange of letters) in order to bind the Community. Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (1) OJ No L 188, 16. 7. 1984, p. 2. Agreement as amended by the Agreement approved by Regulation (EEC) No 252/87 (OJ No L 29, 30. 1. 1987, p. 1).